SOMERVILLE, J.
— We are of opinion that the defendant required but one license to authorize him to carry on the business of retailing, in which he is shown to have been engaged. The two rooms used by him clearly constituted but one establishment. There was but one business, under one management, and in one locality. If this was true, we think it immaterial that drinking was carried on, or retailing permitted in two rooms or apartments, one for the use of whites,'and the other for the use of negroes. These apartments were connected with *26each other by ail open entrance or archway, and were both under the immediate supervision and control of defendant. The arrangement may have been dictated by a just regard'for social decency. The fact that a brick wall intervened, instead of a mere screen being used as a partition, can scarcely be claimed to change the legal status of the business. We can see no difference between a case.of this character, and tlie'more common one of a restaurant keeper having two separate apartments, respectively for males and females, which is clearly permissible under one business license, if there he unity of mconagementy ownership and locality.
The charge of the circuit judge was erroneous, and the judgment is reversed and the cause remanded.